Exhibit 10.1

March 13, 2017

David Mitchell

Dear David:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Aquinox Pharmaceuticals Inc. (the “Company”) is offering to
you to aid in your employment transition.

1.    Separation. Your employment termination date will be March 15, 2017 (the
“Separation Date”), although you will not be required to report to the office
after today, March 13, 2017.

2.    Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law. The Company will also pay you a 2016
bonus at the same time as when other executives receive their 2016 bonuses.

3.    Severance Benefits. Your employment separation is without “Cause” as
defined in your Executive Employment Agreement with the Company dated
January 26, 2016 (the “Employment Agreement”). Accordingly, provided that you
sign this release, allow it to become effective, and continue to comply with
your obligations under this Agreement, the Company will provide you with the
following severance benefits pursuant to Section 8.2(ii) of the Employment
Agreement:

(a)    Salary Continuation. The Company will pay you, as severance, the
equivalent of six (6) months of your base salary, subject to standard payroll
deductions and withholdings (the “Salary Continuation”). The Salary Continuation
will be paid at your recently approved 2017 salary rate. The Salary Continuation
will be paid in equal installments on the Company’s regular payroll schedule
over a six (6) month period following the Separation Date; provided, however,
that no payments will be made prior to the 60th day following your Separation
Date. On the 60th day following your Separation Date, the Company will pay you
in a lump sum the Salary Continuation that you would have received on or prior
to such date under the original schedule but for the delay while waiting for the
60th day, with the balance of the Salary Continuation being paid as originally
scheduled; and

 

1



--------------------------------------------------------------------------------

(b)    Payments for COBRA Continuation Coverage. Provided that you timely elect
continued coverage under COBRA, then the Company shall pay your COBRA premiums
to continue your health insurance coverage (including coverage for your eligible
dependents, if applicable) through the period starting on the Separation Date
and ending on the earliest to occur of: (i) six (6) months following the
Separation Date; (ii) the date you become eligible for group health insurance
coverage through a new employer; or (iii) the date you cease to be eligible for
COBRA continuation coverage for any reason (the “COBRA Premium Period”). In the
event you become covered under another employer’s group health plan or otherwise
cease to be eligible for COBRA during the COBRA Premium Period, you must
immediately notify the Company of such event. Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without a substantial risk of violating applicable law, then the
Company instead shall pay you, on the first day of each calendar month during
the COBRA Premium Period, a fully taxable cash payment equal to the COBRA
premiums due under this Section 4(b) for that month, subject to applicable tax
withholdings, for the remainder of the COBRA Premium Period. You may, but are
not obligated to, use such payments toward the cost of COBRA premiums.

In addition to the severance benefits set forth above, the Company will also
provide you with up to $5,000 in outplacement services, to be paid directly to
an outplacement provider to be selected by the Company and provide you US/Canada
2016 tax preparation through Price Waterhouse Coopers, to be paid directly by
the Company.

4.    Stock Options. Under the terms of your stock option agreement and the
applicable plan documents, vesting of your stock options will cease as of the
Separation Date. Your right to exercise any vested shares, and all other rights
and obligations with respect to your stock options(s), will be as set forth in
your stock option agreement, grant notice and applicable plan documents.

5.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options. You further represent and acknowledge that upon receipt of the
severance benefits set forth herein, you are not entitled to any further
severance benefits from the Company, whether under the Employment Agreement or
otherwise.

6.    Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

7.    Return of Company Property. By the close of business on the Separation
Date, you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date. If you have used any personally owned computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, within fifteen (15) business days
after the Separation Date, you shall provide the Company with a computer-useable
copy of such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done. Your timely compliance with this
paragraph is a condition precedent to your receipt of the severance benefits
provided under this Agreement.

 

2



--------------------------------------------------------------------------------

8.    Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations under your At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement, a copy of which is attached
hereto as Exhibit A.

9.    Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed by you in
any manner whatsoever; provided, however, that: (a) you may disclose this
Agreement in confidence to your immediate family and to your attorneys,
accountants, tax preparers and financial advisors; and (b) you may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.

10.    Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any request for
information if required by legal process or in connection with a government
investigation. In addition, nothing in this provision or this Agreement is
intended to prohibit or restrain you in any manner from making disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation.

11.    No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12.    Release of Claims. In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance. Also, excluded from this
Agreement are any claims that cannot be waived by law.

 

3



--------------------------------------------------------------------------------

13.    ADEA Release. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA, and that the
consideration given for the waiver and releases you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised, as required by the ADEA, that:
(a) your waiver and release does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (c) you have twenty-one (21) days to consider this Agreement (although you
may choose voluntarily to sign it sooner); (d) you have seven (7) days following
the date you sign this Agreement to revoke this Agreement (in a written
revocation sent to me); and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after you sign this Agreement provided that you do not revoke it (the “Effective
Date”).

14.    Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

15.    Protected Rights. You understand that nothing in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

 

4



--------------------------------------------------------------------------------

16.    Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

17.    Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California without
regard to conflict of laws principles. Any ambiguity in this Agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

By:  

 

  David Main   Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

David Mitchell

 

Date

 

5